Order, Supreme Court, New York County, entered on or about June 20, 1974, and judgment entered thereon on September 11,1974, affirmed, without costs and without disbursements. Concur — ■ Stephens, J. P., Markewich, Tilzer and Lynch, JJ.; Kupferman, J., dissents in part in the following memorandum: The plaintiff labor organization is a local chapter of the defendant and sought to restrain and enjoin “raiding” by the parent organization. The parent had issued a separate charter for employees in Downstate Medical Center, and it is contended they attempted to have members of the defendant, who are part of the plaintiff local chapter, change their local affiliation. Initially, the court at Special Term granted the plaintiff’s motion for preliminary injunctive relief and denied the defendant’s cross motion for summary judgment dismissing the complaint. However, on reconsideration Special Term reversed itself and denied the preliminary relief, and granted judgment dismissing the complaint. The change was due to consideration of the decision, dated July 22, 1953 of Corcoran, J. at Special Term in New York City Chapter of Civ. Serv. Employees Assn. v. Civil Serv. Employees Assn. (Index No. 15020/1952, affd. without opn. 283 App. Div. 918, mot. for iv. to opp. den. 284 App. Div. 802). While that decision affirms the right of the parent to organize new chapters, it does not determine the question as to “raiding”. Under the circumstances, while the preliminary injunction might not have been warranted, the plaintiff’s complaint should not have been dismissed, nor should summary judgment have been granted against it.